
	

113 S2641 IS: To amend the Truth in Lending Act to provide that residential mortgage loans held in portfolio qualify as qualified mortgages for purposes of the presumption of the ability to repay requirements under such Act, and for other purposes.
U.S. Senate
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2641
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2014
			Ms. Landrieu introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Truth in Lending Act to provide that residential mortgage loans held in portfolio
			 qualify as qualified mortgages for purposes of the presumption of the
			 ability to repay requirements under such Act, and for other purposes.
	
	
		
			1.
			Loans held on portfolio treated as qualified mortgages
			Section 129C(b)(2) of the Truth in Lending Act (15 U.S.C. 1639c(b)(2)) is amended by adding at the
			 end the following:
			
				
					(F)
					Loans held on portfolio
					The term qualified mortgage includes a residential mortgage loan made by a creditor having less than $10,000,000,000 in total
			 assets so long as such loan appears on the
			 balance sheet of such creditor.
				.
		
